DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to an acid gas removal system.
Group II, claim(s) 11, drawn to a method of removing acidic gases from gaseous hydrocarbons derived from natural gas.
Group III, claim(s) 12-20, drawn to an acid gas removal system.
they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a contactor, the gaseous hydrocarbons being contacted by the absorption liquid solvent and the acidic gases being removed therefrom, used absorption liquid solvent, a stripper, a first heat exchanger, and a second heat exchanger, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Publication No. 2010/0229723 to Gelowitz et al. as discussed in the rejection of claim 1 under 35 USC 102 below.  

During a telephone conversation with Robert Lyons on 12 Jan. 2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim recites “a stripper for stripping the acidic gases from the used absorption liquid solvent a recovering recycled absorption liquid solvent from the used absorption liquid solvent” but it is unclear what is meant.  The Examiner believes the limitation was meant to say “a stripper for stripping the acidic gases from the used absorption liquid solvent [[a]] and recovering recycled absorption liquid solvent from the used absorption liquid solvent”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2010/0229723 to Gelowitz et al. (hereinafter Gelowitz).
In regard to claim 1, Gelowitz teaches in Fig. 5 (descriptions of similar features are described in Figs. 2-3) an acid gas removal system for removing acidic gases from gaseous hydrocarbons, the system comprising: 
an absorption liquid solvent (lean aqueous absorbing medium in line 516) capable of removing acidic gases from gaseous hydrocarbons [0084], [0174]-[0176]; 
a contactor (contact apparatus 514) [0091] having: 

a gas outlet (where the line 518 connects to 514) adapted for providing an outlet for the gaseous hydrocarbons after removal of the acidic gases therefrom, the gaseous hydrocarbons being contacted by the absorption liquid solvent and the acidic gases being removed therefrom by absorption into the absorption liquid solvent inside the contactor [0084];
an absorption liquid inlet (where the line 516 connects to 514) for introducing the absorption liquid solvent into the contactor [0084]; and 
an absorption liquid outlet (where the line 538 connects to 514) for removing used absorption liquid solvent having the acidic gases absorbed therein from the contactor [0092]; 
a stripper 544 for stripping the acidic gases from the used absorption liquid solvent a recovering recycled absorption liquid solvent from the used absorption liquid solvent [0092]; 
a first heat exchanger 502 in fluid communication with the contactor, the first heat exchanger being configured for receiving the used absorption liquid solvent, for heating the used absorption liquid solvent by heat exchange with a hot fluid to form a heated solvent, and for outputting the heated solvent to the stripper for removal of the acidic gases therefrom [0092]; and 


In regard to claim 9, Gelowitz teaches in Fig. 5 the acid gas removal system as recited in claim 1, further comprising a reflux drum (flash drum 558) in fluid communication with the first heat exchanger for receiving the acidic gas waste stream from the first heat exchanger for reflux thereof [0085].

In regard to claim 10, Gelowitz teaches in Fig. 5 the acid gas removal system as recited in claim 1, further comprising a knock out drum (flash drum 505) connected to the gas inlet of the contactor for removing solid and liquid impurities from the stream of gaseous hydrocarbons [0091].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelowitz, as discussed above in regard to claim 1, in view of US Publication No. 2007/0053817 to Iijima et al. (hereinafter Iijima).
In regard to claim 2, Gelowitz teaches in Fig. 5 the acid gas removal system as recited in claim 1, but does not specify wherein the first heat exchanger comprises a plate-plate heat exchanger.
Iijima teaches it is known to use plate-plate heat exchangers to effectively exchange heat from one material to another material [0020].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to provide for the first heat exchanger taught by Gelowitz a plate-plate heat exchanger since Iijima teaches they are known heat exchangers that effectively exchange heat from one material to another material.

In regard to claim 3, Gelowitz teaches in Fig. 5 the acid gas removal system as recited in claim 2, but does not specify wherein the second heat exchanger comprises a plate-plate heat exchanger.
Iijima teaches it is known to use plate-plate heat exchangers to effectively exchange heat from one material to another material [0020].
.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelowitz, as discussed above in regard to claim 1, in view of US Patent No. 6,423,282 to Araki et al. (hereinafter Araki).
In regard to claim 4, Gelowitz teaches in Fig. 5 the acid gas removal system as recited in claim 1, wherein said absorption liquid solvent can include methyl diethanolamine (MDEA) and piperazine (PZ) [0174]-[0176], but does not specifically recite the absorption liquid solvent comprises MDEA and a PZ additive.
Araki teaches it is advantageous to add piperazine to MDEA in order to improve the acid gas absorption rate (col. 1 lines 20-37).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Gelowitz to include PZ in the absorption liquid solvent comprising MDEA as taught by Araki in order to improve the acid gas absorption rate.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the prior art of record, considered both individually and in combination, fails to teach a reverse pump in fluid communication with the contactor, the reverse pump being connected for removing hot fluids from the contactor, for heating water from an external source to produce a first stream of steam by heat exchange with the hot fluids, and for returning the hot fluids to the contactor after heat exchange. Claims 6-8 depend on claim 5.
Gelowitz is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 5-8.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/CABRENA HOLECEK/Examiner, Art Unit 1776